Dissenting Opinion by
Hoffman, J.:
I would affirm the order of the lower court which suppressed evidence seized pursuant to a search warrant, because the Commonwealth failed to provide the magistrate with sufficient information to enable him to independently conclude that there was probable cause to search appellant’s residence.
As a reviewing court, we can sustain the issuance of a warrant only if the affidavits submitted establish probable cause; we cannot consider any other evidence or information: “No search warrant shall issue but upon probable cause supported by one or more affidavits sworn to before the issuing authority. The issuing authority, in determining whether probable cause has been established, may not consider any evidence outside the affidavits.” Rule 2003(a), Pa.R.Crim.P., adopted March 28, 1973, eff. in 60 days. The affidavit submitted in the instant case contains the following information: (1) The police executed a search warrant on August 19, 1974, in Harrisburg which resulted in the seizure of gambling paraphernalia and the arrest of one person; (2) The police then procured the services of a confidential informant to obtain the identity of the person or persons controlling the bookmaking operation; (3) The informant stated that appellant was accepting bets at the Dauphin County *111location and at a Cumberland County location; (4) The informant supplied the telephone numbers and addresses of the two locations; (5) The police determined that the phone numbers were registered to Lloyd Brown and appellant, respectively; (6) The informant stated that he placed bets with appellant on three occasions in September, 1974, by calling the Dauphin County telephone number; (7) The informant dialed appellant’s telephone number on September 29, 1974, and placed a bet in the affiant’s presence; (8) The informant’s prior information was accurate and resulted in “numerous investigative leads”; and (9) The informant’s statement that he placed bets with appellant during September was corroborated by police surveillance which placed appellant at the Dauphin County location at those times.
The definition of “probable cause” is well-settled: “The 'probable cause’ required for the issuance of a search warrant, as the very term implies, involves probabilities. Probable cause exists where 'the facts and circumstances within [the officers’] knowledge and of which they had reasonably trustworthy information [are] sufficient in themselves to warrant a man of reasonable caution in the belief that’ a search should be conducted. Carroll v. United States, [267 U.S. 132 (1925)].” United States v. Scolnick, 392 F.2d 320, 323-324 (3d Cir. 1968), cert. denied, 88 S.Ct. 2283. It is also well-settled that a reviewing court must read search warrants with a common sense, ungrudging, and positive attitude, and must find legality whenever possible. See, e.g., United States v. Ventresca, 380 U.S. 102 (1965); Commonwealth v. Simmons, 450 Pa. 624, 301 A.2d 819 (1973); Commonwealth v. Matthews, 446 Pa. 65, 285 A.2d 510 (1971). Even when viewed in light of this standard, however, the affidavit in the instant case is deficient.
The affiant requested a warrant to search appellant’s premises for gambling paraphernalia relating to the receiving, recording, and forwarding of horse bets. Thus, *112the affiant was required to establish that he had probable cause to believe that the paraphernalia was where he claimed it was. In deciding whether or not the affiant did establish probable cause, I find the analysis employed by Justice White in a similar context instructive: “If an officer swears that there is gambling equipment at a certain address, the possibilities are (1) that he has seen the equipment; (2) that he has observed or perceived facts from which the presence of the equipment may reasonably be inferred; and (3) that he has obtained the information from someone else. If (1) is true, the affidavit is good. But in (2), the affidavit is insufficient unless the perceived facts are given, for it is the magistrate, not the officer, who is to judge the existence of probable cause.. .. With respect to (3), where the officer’s information is hearsay, no warrant should issue absent good cause for crediting that hearsay.” Spinelli v. United States, 393 U.S. 410, 423-424 (1969) (Concurring Opinion).
The first possibility in this formulation is not applicable to the instant case because the affiant did not personally observe any gambling paraphernalia in appellant’s residence. The Majority, however, concludes that the affidavit is sufficient under the third possibility because there is good cause to credit the hearsay information relied upon by the affiant. In order to sustain an affidavit based on hearsay, the informant’s knowledge, if true, must constitute probable cause; the affiant must be credible; and the affidavit must meet the two tests established by Aguilar v. Texas, 378 U.S. 108 (1964). See United States v. Harris, 403 U.S. 575, 587 (1971) (Harlan, J., dissenting). If the knowledge attributed to the informant in this case were true, it would constitute probable cause: the informant claims that he personally placed bets which were accepted by appellant on four separate occasions. See Commonwealth v. Lucchese, 233 Pa. Superior Ct. 273, 335 A.2d 508 (1975); cf. Commonwealth v. Manduchi, 222 Pa. Superior Ct. 562, 295 A.2d 150 (1972). Further, there is no reason for the issuing authority to believe that *113this affiant was not truthfully relating what his informant told him. However, the affidavit is insufficient because it does not satisfy Aguilar v. Texas, supra.
Aguilar requires that (1) the affidavit set forth the underlying circumstances from which the informer concluded that the items to be seized are where he says they are, and (2) the affidavit set forth some of the underlying circumstances from which the affiant concluded that his informant was credible or his information reliable. Aguilar v. Texas, supra at 114-115. The affidavit complies with the first prong because the informant concluded that appellant was involved in bookmaking by personally placing bets with appellant at the two locations he specified. Thus, there is no hearsay-on-hearsay difficulty in this case. Cf., Commonwealth v. Gianelli, 228 Pa. Superior Ct. 225, 323 A.2d 810 (1974) (Hoffman, J., dissenting). The critical question, therefore, is whether the affidavit satisfies the second prong. I believe that it does not.1
In Commonwealth v. Ambers, 225 Pa. Superior Ct. 381, 386, 310 A.2d 347, 350 (1973), we held that “[t]here are four factors which should be considered in determining whether or not there is a substantial basis for crediting the hearsay: (1) Did the informant give prior reliable information? (2) Was the informant’s story corroborated by any other source? (3) Were the informant’s statements a declaration against interest? (4) Does the defendant’s reputation support the informant’s tip ?”
*114The affidavit in the instant case does not aver that appellant had been previously arrested for gambling offenses, or even that the affiant believed that appellant had a reputation for bookmaking. Even if the affiant was aware that appellant had prior convictions for bookmaking, that information was not related to the issuing authority.
Secondly, it does not appear that one who places a bet with a bookmaker is guilty of any crime. See 18 Pa.C.S. §5514, Act of Dec. 6, 1972, P.L. 1482, No. 334, §1. More importantly the affidavit states that “[t]he services of a confidential informant were acquired to identify the person (s) running the gambling operations.” (Emphasis added). It is unlikely that the police would prosecute an informant they specifically hired to obtain incriminating evidence against appellant. Thus, there is nothing in the affidavit which can be construed as a declaration against the informant’s penal interest.
Thirdly, the informant’s information was not corroborated in sufficient depth to justify the magistrate in crediting the hearsay. The affidavit avers that the informant was proved accurate in three respects: (1) Police investigation and surveillance proved that the telephone numbers and addresses supplied by the informant were accurate; (2) The informant’s assertion that he placed three bets with appellant at the Dauphin County location during September, 1974, was verified by police surveillance which placed appellant at the Dauphin County location during that period; and (3) The informant’s assertion that he placed a bet with appellant at his Cumberland County residence on September 29, 1974, was verified by the presence of the affiant at the time the call was made. None of this asserted “corroboration,” however, renders the informant reliable.
The verification of the addresses and telephone numbers supplied by the informant serves only to corroborate facts easily obtained. All the informant had to know to *115determine appellant’s address and telephone number was appellant’s name. This information is virtually meaningless in assessing the informant’s reliability.2
The affidavit claims that the informant’s assertion that he placed bets with Archer at the Dauphin County location on three occasions in September, 1974, was corroborated by the fact that police surveillance placed appellant at this location “during the time period that the informant bets were being placed.” Although this statement is ambiguous, a common sense reading indicates that the affiant intended to state that appellant was observed at the Dauphin County location at the precise times that the informant claimed he placed his bets. This does not, however, corroborate the informant’s assertion that he placed bets with appellant; it only confirms that appellant was on the premises when the bets were placed. Appellant’s presence at a bookmaking operation in Dauphin County would not justify a search of his home in Cumberland County unless it could be shown that appellant both answered the phone.and accepted the bets. The only evidence which directly implicates appellant is the hearsay statement of the informant, and this crucial part of his story is not corroborated.
Similarly, the affiant’s personal observation of the informant’s phone call of September 29 corroborates the informant only to the extent of verifying the fact that the informant dialed appellant’s phone number and seemingly placed a bet. The informant claimed that appellant answered the telephone and accepted a bet, but we have only his word. There is no support for the affiant’s statement that the “telephone call was made to ARCHER.” Therefore, the informant’s assertions were not corroborated, and cannot be deemed reliable on that basis.
*116The fourth factor enumerated in Ambers is whether the informant has given reliable information in the past. The instant affidavit states that “ [n] umerous investigative leads have been furnished to this officer by the informant. All previous information furnished by this informant has been very reliable and accurate.” The affidavit does not elaborate on the “investigative leads.” Whether this would be sufficient in a different context, the mere furnishing of investigative leads should not provide a basis upon which to credit the hearsay statements of an anonymous informant when none of the other three tests of Ambers are met.3 If a magistrate were authorized to issue a search warrant solely on the basis of this untested declaration, he would be precluded from exercising the independent judgment required by the Fourth Amendment.
The lower court held that because the informant was not shown to be reliable, the warrant was sustainable only if the facts within the affiant’s knowledge were sufficient to constitute probable cause. In essence, the court considered the second possibility suggested by Justice White in Spinelli. The only fact within the affiant’s knowledge that is stated in the affidavit is his observation of the informant’s phone call of September 29, 1974. This cannot constitute probable cause, however, for the very same reason that it could not serve to corroborate the informant — the officer knew only that the informant dialed the telephone number registered to appellant’s residence; he did not know whether the phone was answered, and, if so, whether it was answered by appellant, or whether appellant actually accepted the bet. Again, the only evidence of this important fact is the hearsay statement of an informant who has not been shown to be reliable.
I would affirm the order of the lower court.
Spaeth, J., joins in this dissenting opinion.

. Judge WeidneR framed the issue as follows: “Thus, the sole albeit critical question before the court is whether the informant’s credibility, or his informations’ reliability has been shown by the nature of the information, Draper v. United States, 358 U.S. 307, 79 S. Ct. 329, 3 L.Ed. 2d 327 (1959), by the informant’s record for supplying accurate information. Commonwealth v. Norwood, 456 Pa. 330 [319 A. 2d 908] (1974), by Tpr. Wynn’s corroboration of the information, Commonwealth v. Monte, 459 Pa. 495, 329 A. 2d 836 (1974), or by other means. . . .” The court concluded that the second test of Aguilar had not been satisfied.


. In its opinion, the lower court stated: “Surely, corroboration of readily accessible information supplies an inadequate basis for believing that an averment containing substantially less accessible information is also reliable.”


. The court below concluded that the informant had not been shown to have been a previously reliable and accurate source.